UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MAPLE DRAKE AUSTELL OWNER, LLC,

                                       Plaintiff,                  19 Civ. 9448 (PAE)

                       -v-                                         ORDER

D.F. PRAY, INC.,

                                       Defendant.



PAUL A. ENGELMAYER, District Judge:

       In a letter submitted to the Court today, plaintiff, an LLC, reports that one of the entities

in plaintiff’s ownership chain is a Rhode Island-based retirement plan for Rhode Island state

employees. Dkt. 32. Defendant’s notice of removal states that defendant is a Rhode Island

corporation. Dkt. 5. The Court therefore concludes that it lacks federal subject matter

jurisdiction to hear this case because there is not a complete diversity of parties. This matter is

hereby remanded forthwith to the Supreme Court of the State of New York, County of New

York, without costs or fees.


       SO ORDERED.

                                                       PaJA.�
                                                      ____________________________________
                                                      Paul A. Engelmayer
                                                      United States District Judge


Dated: January 7, 2020
       New York, New York
